DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 2 July 2021. 
Claims 1, 7, 18, 20, 25, and 30 were amended. Claims 1-30 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 July 2021 has been entered.

Claim Objections
Claims 12 and 20 objected to because of the following informalities:  
Claim 12 recites “the purchase transaction includes or more” which appears to be a typographical error and should recite “the purchase transaction includes one or more.”
Claim 20 recites “receiving a first purchase transaction for an unknown customer from a second one of the plurality of merchants.” Based on the parallel features of claims 1 and 25, and the subsequent articles used in association with “first transaction” and “second purchase transaction”, it appears that this is a typographical error and should recite “receiving a second purchase transaction for an unknown customer from a second one of the plurality of merchants.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

Amended claim 1 recites the non-original limitation: “creation, upon the unknown customer’s confirmation of the association between the first and second purchase transaction, a new global ID for the unknown customer.” One of ordinary skill in the art would not recognize applicant as possessing the identified limitations based on the original disclosure.
Applicant’s remarks identify [00152], [00161], [00163], and [00229] as support for the amendments.
[00152] When the commerce cloud platform 195 has sufficient information to guess that an unknown customer for a current transaction is a match to a prior unknown customer for a prior transaction, the commerce cloud platform 195 will then prompt the customer: "hey, we think you're the same person!" and "Are you the same person that completed this luggage purchase transaction at the luggage store?" If the unknown customer does not respond to the prompt or answers in the negative, then no association is made. However, if the unknown customer answers in the affirmative, then the commerce cloud platform 195 will associate those multiple transactions together with the global identifier 399 for the unknown customer.



[00163] According to certain embodiments, the commerce cloud platform 195 executes a matching algorithm or executes a machine learning model having been trained to perform the matching and generates as output, a verification score indicating the likelihood that the person attempting to login is the same person associated with a global identifier 399 or 398 having conducted a prior transaction.

[00229] At block 635, processing logic matches at least a portion of the transaction source information for the first and second e-commerce customer transactions and responsively prompting the matched unknown customer to confirm they are associated with both the first and second e-commerce customer transactions.

The disclosure at [00152] discusses prompting a customer for a confirmation, and making an association with a global identifier based on receiving a confirmation. However this disclosure does not discuss or suggest creating the global ID upon receiving the confirmation. The disclosure at [00163] discusses a matching process. This disclosure does not discuss or suggest creating the global ID upon receiving the confirmation. Instead, this disclosure appears to suggest that a customer is already associated with a global id prior to the matching. The disclosure at [0229] does not relate to the creation of a global ID. The disclosure at [00161] could be confused as suggesting a global ID is created after matching, except that the disclosure at [0150] – “The global identifier 399 may be considered a pseudo anonymous ID” – makes it clear that there are already global IDs present, which are then merely joined or linked. This disclosure does not actually suggestion the creation of a new global identifier upon receiving the creation.
Additional relevant portions of the original disclosure are identified below: 
[00144] There is again depicted the host organization 110 with its cloud commerce platform 195 which interacts with the commerce rewards manager 194 to grant commerce rewards 311, 312, and 313 points responsive to receipt of the customer purchase transaction data 307, 308, and 309. However, as is depicted here, when Alice purchases something from tenant Org 305A causing the customer purchase transaction data 307 to be transmitted to the cloud commerce platform, a global identifier 399 is created for Alice as an unknown customer. Thus, as soon as Alice purchase the jewelry from the online jewelry store (tenant Org 305A), she is assigned the global identifier 399 which is generated and stored by the commerce cloud platform 195 within the host organization 110, thus identifying this transaction purchaser 

[00147] Now, because the global identifier 399 (also called a salesforce identity) has been created for Alice as the unknown customer, when Alice next goes to the online luggage store (tenant Org 305B) and signs in or creates an account with the online luggage store (tenant Org 305B), the commerce cloud platform 195 will prompt Alice after successfully logging into her account with the online luggage store: “Hello, are you the same customer that purchased the jewelry from Jewelry Store (Tenant Org 305A) recently?” Obviously the prompt would be customized to refer to the particular name of the store, rather than just “Jewelry Store” or “Tenant Org 305A” so as to better align with the customer Alice's shopping experience.

[00148] Assuming Alice confirms, “yes,” she is the same customer, then any points gained from the purchase at the online luggage store (Tenant Org 305B) will be granted and associate with global identifier 399 on behalf of Alice.

    PNG
    media_image1.png
    537
    379
    media_image1.png
    Greyscale

The disclosure at [00144] unambiguously indicates that the global ID 399 used throughout the disclosed process is generated based on the first transaction. The disclosure at [00147] describes the system confirming that a customer has previously made a transaction, and the disclosure at [00148] states that upon confirmation the points of the second transaction are associated with the preexisting 
Based on the lack of disclosure indicating that a global ID is created responsive to a confirmation, the repeated indications that the global ID is created prior to the confirmation, and the fact that the limitation reciting the creation of the global ID responsive to the confirmation is a non-original limitation, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. Therefore the claims are rejected for lack of written description. Claims 20 and 25 are similarly rejected. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “wherein associating the purchase transactions involves matching the purchase transaction with the new global ID based on computing identifiers.” Note that the claim previously requires “prompting the unknown customer associated with the second purchase transaction to confirm they are associated with a first transaction.” It would be unclear and ambiguous to one of ordinary skill in the art whether the associating itself requires the use of computing identifiers, or whether the associating may only require the use of computing identifiers through the processes leading up to the prompting of the user to confirm. As such, one of ordinary skill in the art would not be able to determine the scope of the 

Claim 2 recites “further comprising: inviting the unknown customer to create a new sign-on ID usable to authenticate with any one of the plurality of merchants which utilize the commerce cloud platform”. Note that Claim 1, upon which claim 2 depends, recites “inviting … the unknown customer to participate in a commerce rewards program to redeem the commerce reward points with the plurality of merchants operating on the commerce cloud platform by creating a single sign-on ID keyed to the new global ID.” It would be unclear to one of ordinary skill in the art whether the “new sign-on ID” is different from the “single sign-on ID keyed to the new global ID” of claim 1. As such, one of ordinary skill in the art would not be able to determine whether or not the claims require inviting the customer to create a second sign-on ID. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claims 21 and 26 are similarly rejected. 
	For the purposes of examination, the limitation will be interpreted as further describing the invitation of the customer to create the sign-on referenced in claim 1, and as such will not be interpreted as requiring inviting the customer to create a second sign-on. 

Claim 8 recites “wherein receiving the validation information from the previously unknown customer increases the validation score”. Note that claim 7, upon which claim 8 depends, recites “receiving validation information from the unknown customer, wherein the unknown customer becomes a previously unknown customer upon receiving the validation information, and creating a validated customer profile for the previously unknown customer; generating a validation score for the validated customer profile” Thus claim 7 indicates that validation information is received, validated, and a score is then generated for the validated customer. The identified limitation of claim 8, by describing the score increasing suggests that the score may have already existed prior to receiving the validated score. One of ordinary skill in the art would not understand how these limitations are compatible and thus would not be able to determine the scope of the claim, rendering the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 12-, 20-22, 25-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1). 

Regarding Claim 1, 20, and 25: Michelsen discloses a method, performed by a system of a host organization, the system having at least a processor and a memory therein (See at least [0058]), wherein the method comprises: 
executing instructions via the processor for operating a commerce cloud platform on behalf of a plurality of merchants, wherein the commerce cloud platform provides at least customer payment processing on behalf of the plurality of merchants (FIG. 1 illustrates an exemplary embodiment of a loyalty system 100. In one embodiment, the loyalty system 100 may operate for a plurality of merchants related by a merchant association. See at least [0021]. Also: FIG. 4 is a flow diagram illustrating an exemplary operation of a loyalty host. The loyalty host may receive 402 transaction information for a transaction initiated by a customer. The transaction information may be received 402 
receiving a second purchase transaction for an unknown customer from a second one of the plurality of merchants, wherein the purchase transaction indicates transaction source information (The loyalty host may receive 402 transaction information for a transaction initiated by a customer. The transaction information may be received 402 from a POS device, a kiosk, a merchant computer, or other device. The transaction information may include details about the transaction. For example, in a money transfer transaction, the transaction information may include sender information (e.g., name, phone number, address), recipient information (name, phone number, etc.), amount of money to be transferred, and payment information. As another example, for a transaction involving the purchase of goods, the transaction information may include a sale amount, payment information, and optionally details about the goods purchased. See at least [0040]. Also:  If the criteria for automatic enrollment are satisfied, the customer may be automatically enrolled in the loyalty program. A new loyalty number may be obtained 510 by the loyalty host (e.g., loyalty host may generate a new number). In some embodiments, the loyalty number may be generated by the loyalty host. A customer identifier or other information may be obtained from the transaction information and associated 512 with the new loyalty number. Alternatively, the customer identifier or portions of the customer identifier may be used as the loyalty number. By way of example, the track data on a debit 
allowing the unknown customer associated with the second purchase transaction to confirm they are associated with a first transaction from a first one of the plurality of merchants (more than one account number may have been assigned if a customer used a different account number to pay for a transaction and inadvertently neglected to present the previously assigned loyalty account number. Loyalty host may then receive 702, via user interface, the customer identifiers 702 associated with the different loyalty account numbers. See at least [0055]). 
creating, upon the unknown customer's confirmation of the association between the first and second purchase transactions, a new global ID for the unknown customer (Loyalty host may then associate 706 the loyalty account numbers with each other, so that points associated with the loyalty accounts are added together for purposes of reward or benefit determination. In a different embodiment, one of the loyalty accounts may be deleted and a loyalty point balance may be transferred to the other account. See at least [0055]). 
associating the purchase transactions and the transaction source information with the new global ID at the commerce cloud platform (In an exemplary interaction, the customer may have been assigned more than one loyalty program account number. For example, more than one account number may have been assigned if a customer used a different account number to pay for a transaction and inadvertently neglected to present the previously assigned loyalty account number. Loyalty host may then receive 702, via user interface, the customer identifiers 702 associated with the different loyalty account numbers. In some instances, the loyalty account numbers may alternatively or additionally be received 704. In another embodiment, the loyalty account numbers may be retrieved by loyalty host from a data store. Loyalty host may then associate 706 the loyalty account numbers with each other, so that points associated with the loyalty accounts are added together for 
allocating, via a commercial rewards manager, commerce rewards points to the unknown customer via the new global ID based on the first purchase transaction (Loyalty host may then associate 706 the loyalty account numbers with each other, so that points associated with the loyalty accounts are added together for purposes of reward or benefit determination. See at least [0055]), and 
inviting, upon the unknown customer's confirmation of the association between the first and second purchase transactions, the unknown customer to participate in a commerce rewards program to redeem the commerce rewards points with the plurality of merchants operating on the commerce cloud platform by creating a single sign-on ID keyed to the new global ID (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). 

Michelsen does not appear to disclose prompting a customer to confirm based on at least a partial matching of the transaction source information associated with the first and second purchase transactions by the commerce cloud platform or where the association involves matching the purchase transaction based on computing identifiers. 
However, Balzas teaches prompting a customer associated with a second action to confirm they are associated with a first action based on at least a partial matching of the source information associated with the first and second actions by a platform and where an association involves matching the actions based on computing identifiers (As described below with reference to FIG. 3, in some embodiments the user may upload the financial documents using a software application that executes on or that is associated with the electronic device. This operation may be performed multiple times during the year. Each time, the user may upload one or more images without providing their log-in information for an account associated with the income-tax preparation software. Instead, characteristics of the electronic 
Michelsen provides a system which allows users to match and combine transaction information associated with distinct loyalty accounts, upon which the claimed invention’s prompting a confirmation of a match based on matching information can be seen as an improvement. However, Balzas demonstrates that the prior art already knew of user interface systems that recognized distinct user accounts as containing matching information, and prompting users to confirm the validity of the match. One of ordinary skill in the art could have easily applied the techniques of Balzas to the system of Michelsen by matching accounts according to transaction information and prompting users to confirm their association with both accounts. One of ordinary skill in the art would have recognized that such an application of Balzas would have predictably resulted in an improved system which would proactively present account consolidation opportunities to users and thus improve the user experience. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Michelsen and the teachings of Balzas. 

Regarding Claim 2, 21, and 26: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses inviting the unknown customer to create a new single sign-on ID usable to authenticate with any one of the plurality of merchants which utilize the commerce cloud platform (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7. Also: the loyalty system 100 may operate for a plurality of merchants related by a merchant association. See at least [0021]. Also: a customer identifier may be an account number presented for payment of the transaction (e.g., credit card account, debit card account, checking account), other type of account number, a phone number, or other type of information that may be used to identify a customer. See at least [0034]. Also: If the customer is associated with a previously assigned loyalty number, the loyalty enrollment process may be terminated.  See at least [0008]). 

Regarding Claim 3: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses prompting the unknown customer to provide validation information to the commerce cloud platform responsive to the unknown customer accepting the invitation to participate in the commerce rewards program (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). 

Regarding Claim 4: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses wherein prompting the unknown customer to provide validation information includes requesting the unknown customer to provide one or more of: a first and last name; an email address; a cellular telephone number; a biometric fingerprint scan; a biometric retina scan; and wherein the validation information provided by the unknown customer is associated with the unknown customer's new global ID as part of new validated customer profile (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional 

Regarding Claim 9: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses wherein receiving the second purchase transaction further comprises: creating a second new global ID based on the second purchase transaction; allocating commerce rewards points to the unknown customer via the second new global ID based on the second purchase transaction; linking the first and the second new global IDs based on the unknown customer attesting they are associated with both the first and the second purchase transactions; and combining the commerce rewards points allocated based on the first and second purchase transactions (The loyalty host may receive 402 transaction information for a transaction initiated by a customer. The transaction information may be received 402 from a POS device, a kiosk, a merchant computer, or other device. The transaction information may include details about the transaction. For example, in a money transfer transaction, the transaction information may include sender information (e.g., name, phone number, address), recipient information (name, phone number, etc.), amount of money to be transferred, and payment information. As another example, for a transaction involving the purchase of goods, the transaction information may include a sale amount, payment information, and optionally details about the goods purchased. See at least [0040]. Also:  If the criteria for automatic enrollment are satisfied, the customer may be automatically enrolled in the loyalty program. A new loyalty number may be obtained 510 by the loyalty host (e.g., loyalty host may generate a new number). In some embodiments, the loyalty number may be generated by the loyalty host. A customer identifier or other information may be obtained from the transaction information and associated 512 with the new loyalty number. Alternatively, the customer identifier or portions of the customer identifier may be used as the loyalty number. By way of example, the track data on a debit or credit card, or part of the track data, may be used as the customer loyalty number. See at least [0045]. Also: loyalty host may allow anonymous customers and may therefore enroll the customer.  See at least [0052]. Also: the customer may have been assigned more than one loyalty program account number. For example, more than one account number may have 

Regarding Claim 12 and 30: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses wherein the transaction source information is transmitted form the plurality of merchants to the commerce cloud platform (The loyalty host may receive 402 transaction information for a transaction initiated by a customer. The transaction information may be received 402 from a POS device, a kiosk, a merchant computer, or other device. The transaction information may include details about the transaction.  See at least [0040]). As previously noted, Balzas teaches Wherein the source information indicated includes or more of a IP address, a cellular phone Mobile Identification Number (MIN), and a Unique Identifier (UID) of a computer PC or laptop; and wherein the  partial matching of the source information associated with the first and second action comprises at least one of IP address, the cellular phone MIN, or the UID of the computer PC or laptop matching for both the first and the second actions (characteristics of the electronic device may be monitored and used to determine an identifier for the electronic device. See at least Column 4, Lines 46-58. Also: Server 212 may compare the first and the second identifiers (operation 232). If the first and the second identifiers match, server 212 may associate the data with the account (operation 234). See at least Column 4, Lines 18-21). The motivation to combine Michelsen and Balzas is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 22 and 27: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses prompting the unknown customer to provide validation information to the commerce cloud platform responsive to the unknown customer accepting the invitation to participate in the commerce rewards program (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7) wherein prompting the unknown customer to provide validation information includes requesting the unknown customer to provide one or more of: a first and last name; an email address; a cellular telephone number; a biometric fingerprint scan; a biometric retina scan; and wherein the validation information provided by the unknown customer is associated with the unknown customer's new global ID as part of new validated customer profile (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7).

Claims 5, 6, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Andreina et al. (US 2019/0182047 A1). 

Regarding Claim 5: Michelsen in view of Balzas makes obvious the above limitations. As previously noted, Michelsen teaches wherein the validation information provided by the unknown customer is associated with the unknown customer's new global ID as part of new validated customer profile (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). However, Michelsen does not appear to disclose one or more types of third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport or where the association is made pending verification.
However, Andreina teaches third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport (For example, referring to FIGS. 2 and 3, a user 31 has only two documents or data files, one passport and one job Job1 (i.e., in this case without the other job2). When the user 31 registers to the main blockchain 11, the user 31 provides its public key and the root 21 of the Merkle tree 20 constructed using pending verification (Once the company 35 has verified a document that has not been verified on the alliance's ledger yet, the company 35 issues a transaction attesting the validation of the document using the hash of the encrypted document. See at least [0084]). 
	Michelsen and Balzas suggests a system which allows a user to register for an account, upon which the claimed invention’s use of third party verifiable information and further waiting to register a user until after verification can be seen as an improvement. However, Andreina demonstrates that the prior art already knew of using third party verifiable information such as passports to confirm a user’s identity, and further that the prior art already knew of waiting until after verification to associate information with a user. One of ordinary skill in the art could have easily applied these techniques to the system of Michelsen and Balzas. Further, one of ordinary skill in the art would have recognized that such an application of Andreina would have predictably resulted in a more secure user account system. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas and Andreina. 

Regarding Claim 6: Michelsen in view of Balzas and Andreina makes obvious the above limitations. Additionally, Andreina teaches executing instructions via the processor for operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes; operating a participating node on the permissioned blockchain from the host organization; querying the permissioned blockchain for confirmation of validity for one of the government issued identification, the medical ID card, the social security number, or the passport provided as third party verifiable information; and receiving third party validation data indicating the third party verifiable information provided is a match (When a user 31 wants to start a new contract with a company 35, the company 35 requests to the user 31 the documents required for the KYC process. To provide access to these documents, the user 31 modifies the ACL of the cloud services to grant the company 35 a read access. The user 31 then provides a list of URLs so the company 35 can retrieve the documents. … the 

Regarding Claim 23 and 28: Michelsen in view of Balzas makes obvious the above limitations. As previously noted, Michelsen discloses prompting the unknown customer to provide validation information to the commerce cloud platform responsive to the unknown customer accepting the invitation to participate in the commerce rewards program (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). However, Michelsen does not appear to disclose third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport or where the association is made pending verification. Additionally, Michelsen does not appear to disclose operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes; operating a participating node on the permissioned blockchain from the host organization; querying the permissioned blockchain for confirmation of validity for one of the government issued identification, the medical ID card, the social security number, or the passport provided as third party verifiable information; and receiving third party validation data indicating the third party verifiable information provided is a match
Andreina teaches third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport (For example, referring to FIGS. 2 and 3, a user 31 has only two documents or data files, one passport and one job Job1 (i.e., in this case without the other job2). When the user 31 registers to the main blockchain 11, the pending verification (Once the company 35 has verified a document that has not been verified on the alliance's ledger yet, the company 35 issues a transaction attesting the validation of the document using the hash of the encrypted document. See at least [0084]). 
Additionally, Andreina teaches operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes; operating a participating node on the permissioned blockchain from the host organization; querying the permissioned blockchain for confirmation of validity for one of the government issued identification, the medical ID card, the social security number, or the passport provided as third party verifiable information; and receiving third party validation data indicating the third party verifiable information provided is a match (When a user 31 wants to start a new contract with a company 35, the company 35 requests to the user 31 the documents required for the KYC process. To provide access to these documents, the user 31 modifies the ACL of the cloud services to grant the company 35 a read access. The user 31 then provides a list of URLs so the company 35 can retrieve the documents. … the company 35 can start the verification process. This process first begins with the company 35 searching the alliance's satellite chain 12 to find out whether some of the documents have already been verified or not. If this is the case, the company 35 can then skip the verification process of those documents, as they have already been verified by a trusted company. See at least [0084]. Also: When a company 35 does a full document verification, it can then issue a validation transaction 40 containing all the information needed, as well as the hash of the encrypted document, creating a record that this document has been validated. This transaction 40 is issued on the alliance satellite chain 12. The next time a company 35 in the alliance has to verify the same document, it will detect that the document has already been verified on the alliance satellite chain 12 and will then skip the verification step. See at least [0101]. Also: For example, referring to FIGS. 2 and 3, a user 31 has only two documents or data files, one passport and one job Job1 (i.e., in this case without the other job2). When the user 31 registers to the main blockchain 11, the user 31 provides its 
Michelsen and Balzas suggest a system which allows a user to register for an account, upon which the claimed invention’s use of third party verifiable information, further waiting to register a user until after verification, and further blockchain based validation can be seen as an improvement. However, Andreina demonstrates that the prior art already knew of using third party verifiable information such as passports to confirm a user’s identity, and further that the prior art already knew of waiting until after verification to associate information with a user, and further knew of such blockchain based validation. . 

Claims 7, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Karantzis (US 2019/0287116 A1). 

Regarding Claim 7, 24, and 29: Michelsen in view of Balzas makes obvious the above limitations. As previously noted, Michelsen teaches receiving validation information from the unknown customer, wherein the unknown customer becomes a previously unknown customer upon receiving the validation information, and creating a validated customer profile for the previously unknown customer (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). However, Michelsen does not appear to disclose generating a validation score for the validated customer profile, wherein the validation score indicates a degree of confidence the previously unknown customer has been correctly identified.  
However, Karantzis teaches generating a validation score for the validated customer profile, wherein the validation score indicates a degree of confidence the previously unknown customer has been correctly identified (In yet another example, each element in the identity profile 404 is associated with a score, such as from 1 to 100 and processor 201 adds the scores of matching elements to determine a confidence level. For example, the IP address is associated with a score of 10 while the MAC address is associated with a score of 20. If historical transactions match only in the IP address the confidence level is 10, if they match only in the MAC address the confidence level is 20 and if they match in both the 
Michelsen and Balzas suggests a system which allows users to earn reward points to a register account, upon which the claimed invention’s scoring of an account based on the confidence associated with the identity of the account can be seen as an improvement. However, Karantzis demonstrates that the prior art already knew of confidence scoring user profiles. One of ordinary skill in the art could have easily applied the techniques of Karantzis to the system of Michelsen and Balzas. Further, one of ordinary skill in the art would have recognized that such an application of Karantzis would have predictably resulted in an improved system which would allow administrators to easily determine the confidence of the system in the identity associated with a reward account. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas and Karantzis.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Karantzis (US 2019/0287116 A1), and further in view of Mondshine (US 2005/0102159 A1).

Regarding Claim 8: Michelsen in view of Balzas and Karantzis makes obvious the above limitations. Additionally, Karantzis teaches wherein receiving the validation information from the previously unknown customer increases the validation score (In yet another example, each element in the identity profile 404 is associated with a score, such as from 1 to 100 and processor 201 adds the scores of matching elements to determine a confidence level. For example, the IP address is associated with a score of 10 wherein the increased validation score operates as a multiplier for commerce reward points earned by the previously unknown customer.
However, Mondshine teaches where an increased score for the provision of additional information operates as a multiplier for commerce reward points earned by the previously unknown customer (If the subscriber wants an "enhanced record," which translates into a higher level of reward or bonus point multiplier, the YES branch is taken and the system executes step 127 which prompts the subscriber to enter additional information regarding his or her consumer profile. The Marketing Profile Data Table set forth below provides some basic examples of this enhanced compilation of subscriber data. See at least [0098]). 
Michelsen, Balzas, and Karantzis suggest a system which allows users to earn reward points and to a register account and which determines a confidence score for the account, upon which the claimed invention’s use of a score as a multiplier for reward points can be seen as an improvement. However, Mondshine demonstrates that the prior art already knew of using an account score which would increase with the provision of additional user information as a multiplier for providing reward points. One of ordinary skill in the art could have easily applied the techniques of Mondshine to the system of Michelsen, Balzas, and Karantzis. Further, one of ordinary skill in the art would have recognized that such an application of Mondshine would have predictably resulted in an improved system which would encourage users to provide additional information, and thus increase the confidence of the system in the user accounts. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas, Karantzis, and Mondshine. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Braundmeier (US 2020/0027090 A1).

Regarding Claim 10: Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not appear to explicitly disclose wherein the commerce cloud platform provides one or more additional services on behalf of the plurality of merchants, the one or more additional services including any of fraud detection, custom merchant branding, inventory management, and user authentication.
	Braundmeier teaches wherein the commerce cloud platform provides one or more additional services on behalf of the plurality of merchants, the one or more additional services including any of fraud detection, custom merchant branding, inventory management, and user authentication (With continued reference to FIG. 1, the interchange network 16 is generally used to facilitate communication and financial transaction data processing between the parties of the payment network system 10. In addition, however, the interchange network 16 may be configured to offer or provide one or more services 26 (e.g., Product A, Product B, Product C, etc.) to one or more of its clients, which may include the merchants 12, the acquirer 14, the issuer 18, and/or the cardholder 22. The services may be referred to as value-added services 26, for example, in that the services are often provided in addition to the standard interchange network 16 goal of coordinating payment transactions initiated by the cardholders 22. Exemplary services include, for example and without limitation, fraud services (e.g., fraud detection, fraud scoring, etc.), loyalty services (e.g., managing reward points, etc.), account control services (e.g., transaction limits, etc.), authentication services, routing intelligence services, message transformation services (e.g., format and/or standard conversions, etc.), services for applying additional derived data and/or insights to transaction messages, identification of other value added services to be applied, etc. See at least [0031]). 
	Michelsen and Balzas suggests a system which allows users to earn reward points based on received transactional information. Braundmeier teaches the provision of additional value added services to a transaction processing system. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined Braundmeier’s value added services with Michelsen and Balzas’ purchase reward system through known methods. In such a combination, the elements would all perform the same function as they did separately. And one of ordinary skill in the art would have recognized such a combination as predictably resulting in a . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Toumayan et al. (US 2014/0278894 A1).

Regarding Claim 11: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses wherein receiving the purchase transaction from the unknown customer includes receiving limited transaction data with the purchase transaction including at least a transaction amount (The transaction information may include details about the transaction. For example, in a money transfer transaction, the transaction information may include sender information (e.g., name, phone number, address), recipient information (name, phone number, etc.), amount of money to be transferred, and payment information. As another example, for a transaction involving the purchase of goods, the transaction information may include a sale amount, payment information, and optionally details about the goods purchased. In cases in which the customer presented his or her loyalty account number during the transaction for crediting of loyalty points and/or discounts, the transaction information may also include the customer loyalty number. See at least [0040]). However, Michelsen does not appear to disclose a transaction date, a transaction ID, and a transaction location for the purchase transaction.
However, Toumayan teaches wherein receiving the purchase transaction from the customer includes receiving limited transaction data with the purchase transaction including at least a transaction date, a transaction ID, a transaction amount, and a transaction location for the purchase transaction (At stage 306, the purchase information, including the purchase price, a merchant identifier, and customer identifier are transmitted to the loyalty server 102. Additional information regarding the purchase may also be transmitted to the loyalty server 102, such as the type, brand or model of the product, and/or the 
Michelsen and Balzas suggests a system which allows users to earn reward points based on received transactional information. Toumayan provides receiving transaction information such as dates, identifiers, and merchant identifiers. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined Toumayan’s reception of transaction information with Michelsen and Balzas’ purchase reward system through known methods. In such a combination, the elements would all perform the same function as they did separately. And one of ordinary skill in the art would have recognized such a combination as predictably resulting in a reward system which would know when occurred. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas and Toumayan.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Safak et al. (US 2019/0385160 A1)

Regarding Claim 13: Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not appear to disclose facilitating, via the commerce cloud platform, a third purchase transaction on behalf of the unknown customer at a brick and mortar physical store via the new global ID for the unknown customer; wherein facilitating the third purchase transaction comprises: authenticating the unknown customer at a customer mobile device based on validation information associated with the new global ID; displaying a QR code to the customer mobile device to be scanned by a merchant client device of the brick and mortar physical store; wherein the QR code, when scanned by the merchant client device, attests to the validated identity of the unknown customer.
	However, Safak teaches facilitating, via the commerce cloud platform, a purchase transaction on behalf of the customer at a brick and mortar physical store via the global ID for the customer; wherein facilitating the purchase transaction comprises: authenticating the customer at a customer mobile device based on validation information associated with the global ID; displaying a QR code to the customer mobile device to be scanned by a merchant client device of the brick and mortar physical store; wherein the QR code, when scanned by the merchant client device, attests to the validated identity of the customer (If a mobile wallet application is to be enabled, the cardholder may also be requested or prompted to provide a mobile PIN (personal identification number) using the input device 104 or display device 106 (see FIG. 1), or to set Device Level Authentication (DLA) that may include usage of biometrics (for example, a fingerprint if the consumer mobile device includes a fingerprint sensor) for wallet login and/or for the purpose of making a digital payment. See at least [0072]. Also: For example, the consumer utilizes the mobile device 102 to conduct a transaction with the merchant POS 210. In accordance with some embodiments, the consumer 202 uses an input device 104 (See FIG. 1) to select a payment account from, for example, a digital wallet, mobile banking application, online banking website, or SRC supported/accepted merchant web site, to select a CVM model (or to change a default CVM model defined for the transaction), and to choose to "Pay," which may be selected from a menu or User Interface (UI) (not shown) presented on the display screen 106. In embodiments disclosed herein, the consumer has multiple payment options such as to "tap & pay" (pay with NFC), pay with QR code, and the like. If, for example, the consumer selects to pay with QR code, the mobile device generation module (or mobile wallet application/web wallet application/SRC supported website) then generates a QR code which is displayed on the consumer device display screen 106. The merchant then uses a camera component or scanner (not shown) of a merchant POS 210 to scan the consumer generated QR code which is displayed on the display screen 106 of the consumer device 102. The merchant POS 210 then parses the QR code, which contains consumer payment account information. See at least [0058]. Also: an issuer financial institution (FI) can implement a cloud-based payment compliant system, such as Mastercard Cloud-Based Payments (MCBP), to enable secure cloud-based contactless payments and in-app payments (with or without the MDES as a trusted service provider). See at least [0016]. Also: The POS may be a physical device (e.g., an electronic terminal, a cash register, a kiosk, a desktop computer, a smartphone, a tablet computer, and the like) in a physical location that a customer visits as part of the transaction, such as in a " brick and mortar" store. See at least [0024]). 
. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Barhydt et al. (US 2006/0259361 A1)

Regarding Claim 14: Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not explicitly disclose wherein additional commerce reward points are allocated to the unknown customer based on any one of: opting into marketing emails, opting into email communications, opting into data sharing with marketing affiliates. However, Barhydt teaches wherein additional commerce reward points are allocated to the customer based on any one of: opting into marketing emails, opting into email communications, opting into data sharing with market affiliates (Customers should have the option to OPT-IN to receive various promotional information, either through E-mail or SMS. The customer may be given incentives to sign in for OPT-IN marketing by offering sign up rewards such as tokens or reward points in their MLCS account. See at least [0100]). 
	Michelsen and Balzas suggest a system which allows users to earn reward points based on received transactional information. Barhydt provides techniques for allowing users to earn reward points 

Regarding Claim 15:  Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not explicitly disclose receiving an opt-in from the unknown customer indicating the unknown customer consents to receiving marketing emails and/or marketing notifications from the plurality of merchants or allocating additional commerce reward points to the unknown customer responsive to receiving the opt-in from the unknown customer. However, Barhydt teaches wherein additional commerce reward points are allocated to the customer based on any one of: opting into marketing emails, opting into email communications, opting into data sharing with market affiliates (Customers should have the option to OPT-IN to receive various promotional information, either through E-mail or SMS. The customer may be given incentives to sign in for OPT-IN marketing by offering sign up rewards such as tokens or reward points in their MLCS account. See at least [0100]). 
	Michelsen and Balzas suggest a system which allows users to earn reward points based on received transactional information. Barhydt provides techniques for allowing users to earn reward points based on opting into marketing emails. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined Barhydt’s marketing opt in reward points with C Michelsen and Balzas’ purchase reward system through known methods. In such a combination, the elements would all perform the same function as they did separately. . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Andreina et al. (US 2019/0182047 A1) and Birch (US 2009/0037949 A1). 

Regarding Claim 16: Michelsen in view of Balzas makes obvious the above limitations. Additionally, Michelsen discloses receiving validation information from the previously unknown customer (User interface may also be used to obtain 708 additional information about the customer, such as name and address. In some cases, the additional information may be required for the user to receive full or any of the benefits of the loyalty program. The additional information may then be associated with a loyalty account number which was automatically assigned to the customer. See at least [0056] and Fig. 7). Michelsen does not appear to disclose determining a known customer by verifying the validation information received for the unknown customer. Further, Michelsen does not explicitly disclose pushing a recommendation notification to a display at a client device associated with the previously unknown customer responsive to the previously unknown customer accepting the invitation to participate in the commerce rewards program; and wherein the recommendation notification promotes a product or service from any one of the plurality of merchants selected based at least in part on the previously unknown customer’s verified validation information.
Andreina teaches determining a known customer by verifying the validation information received for the unknown customer (When a user 31 wants to start a new contract with a company 35, the company 35 requests to the user 31 the documents required for the KYC process. To provide access to these documents, the user 31 modifies the ACL of the cloud services to grant the company 35 a read access. The user 31 then provides a list of URLs so the company 35 can retrieve the documents. … the 
	Birch teaches pushing a recommendation notification to a display at a client device associated with the customer wherein the product recommendation notification promotes a product selected based at least in part on the customer’s verified validation information (the placement of a targeted advertisement based upon the identity of a user of an electronic device. See at least [0019]. Also: Once the user's identity is confirmed, or, stated another way, the user of the electronic device is confirmed to have previously enrolled with the centralized management system, an advertisement selection module 223 determines if any targeted advertisements on the storage medium are linked to that user. If a targeted advertisement is linked to the current user of the electronic device, then the advertisement selection module 223 may then notify the switching module 214 and the opportunity detection module 226 of a targeted advertisement that needs placement. See at least [0082]. Also: In regards to the cellular phone 416, the targeted advertisements may be rendered to the user 412 at anytime on a display of the phone 416. See at least [0129]). 
Michelsen and Balzas suggests a system which allows a user to register for an account, upon which the claimed invention’s verification of user information can be seen as an improvement. However, Andreina demonstrates that the prior art already knew of using verifying user provided information to confirm a user’s identity. One of ordinary skill in the art could have easily applied these techniques to the system of Michelsen and Balzas. Further, one of ordinary skill in the art would have recognized that such an application of Andreina would have predictably resulted in a more secure user account system. As such, the application of Andreina would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas and Andreina. 
. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2006/0118611 A1) in view of Balzas et al. (US 9,027,094 B1), and further in view of Lawbaugh et al. (US 2019/0370866 A1).

Regarding Claim 17: Michelsen in view of Balzas makes obvious the above limitations. Michelsen does not explicitly disclose operating a blockchain interface to a permissioned blockchain within which the plurality of merchants each operate as participating nodes; receiving an opt-in from the previously unknown customer indicating the previously unknown customer consents to receiving marketing emails and/or marketing notifications from the plurality of merchants; and writing an opt-in consent record for the previously unknown customer into the permissioned blockchain, wherein the plurality of merchants have access to the opt-in consent record via the permissioned blockchain.
	However, Lawbaugh teaches operating a blockchain interface to a permissioned blockchain within which a plurality of entities operate as participating nodes, receiving an opt-in from the customer indicating the customer consents to receiving marketing emails and/or marketing notifications from the plurality of merchants; and writing an opt-in consent record for the previously unknown customer into the permissioned blockchain, wherein the entities have access to the opt-in consent record via the permissioned blockchain (The system may receive and store user-defined grants to the private 
Michelsen and Balzas suggest a system which allows users to earn reward points from merchants, upon which the claimed invention’s incorporation of a merchant based permissioned blockchain managing user permissions to receive advertising can be seen as an improvement. However, Lawbaugh demonstrates that the prior art already knew of permissioned blockchains used to manage user permissions to receive advertising. One of ordinary skill in the art could have easily applied the techniques of Lawbaugh to the system of Michelsen and Balzas by having the system merchants operate the permissioned blockchain of Lawbaugh. Additionally, one of ordinary skill in the art would have recognized that such an application of Lawbaugh would have predictably resulted in an improved system which could provide advertisements to users while not discouraging users from utilizing the system due to a lack of trust (Lawbaugh, [0002]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Michelsen and the teachings of Balzas and Lawbaugh. 

Regarding Claim 18: Michelsen in view of Balzas and Lawbaugh makes obvious the above limitations. Additionally, Lawbaugh teaches wherein one or more of the entities reference the opt-in consent record stored within the blockchain and issue a marketing email and/or a push notification recommendation advertising products and services for one or more of the plurality of merchants and wherein the respective entity update a customer opt-in consent log stored within the permissioned blockchain indicating at least, (i) any merchant sending the marketing email and/or the push notification recommendation based on the opt-in consent record and (ii) to whom the marketing email and/or the push notification recommendation was sent based on the opt-in consent record (In some instances, the handler may also determine whether the user has granted permission to deliver the specific type of ad to the user. If the user has granted access to the user's data and specific permissions for the ad type requested has been granted, the handler may add that user to a list of recipients that should receive the advertisement. See at least [0017]. Also: an appropriate handler may add that user to be a recipient of the specified advertisement through the specified channel. The handler may cause the advertisement to be transmitted through the specified channel to the targeted recipient. See at least [0019]. Also: Whether the ad delivery service 52 transmitted the ad through a specific channel or the ad queue, the blockchain processor 50 may generate a transaction that includes a payload that specifies that the advertisement was transmitted to and/or interacted by the user. For example, the payload may indicate that a user associated with the anonymous identifier was provided with an advertisement. Furthermore, the blockchain processor 50 may cause appropriate debits from the advertiser, credits to any delivery platform, and any rewards for the user to be provided. These transactions may be self-executed according to a predefined smart contract and recorded on a public distributed ledger. In this manner, the advertiser can verify that the advertisement was delivered, open consult the fee provided to any delivery platform, and also verify rewards provided to the user. Other relevant stakeholders may similarly verify the transactions as well. See at least [0097]. Also: Some or all of the advertisement information and/or publisher information may be written to the public blockchain, thereby creating an immutable record of the information. In this way, advertisement information and publisher information may not be tampered with. See at least [0032]). The motivation to combine Michelsen, Balzas, and Lawbaugh is the same as explained under claim 17 above, and is incorporated herein.

Regarding Claim 19: Michelsen in view of Balzas and Lawbaugh makes obvious the above limitations. Additionally, Lawbaugh teaches receiving a consent revocation from the customer indicating the customer revokes their prior consent to receiving marketing emails and/or marketing notifications from the plurality of merchants or revokes their prior consent to receiving marketing emails and/or marketing notifications from a specified subset of the plurality of merchants; and writing a consent revocation record for the customer into the permissioned blockchain, wherein the entities have access to the consent revocation record via the permissioned blockchain (If the permission is revoked by the user, the link may be deleted, thereby erasing the linkage between the user identifier and the device identifier. In some instances, a grant may be revoked by writing a new entry in the private blockchain, and the existence of this revocation will cause any links to anonymized profiling data records to be ignored. See at least [0010]. Also: For example, the data grant manager 32 may receive a request to revoke a grant. Such revocations may affect future and previous grants to use profiling data. The revocation request may be to revoke a general grant (such as a previous grant to email the user). In this case, the grant will be removed. If written to the private blockchain 10, for example, a new block may be written that revokes any previous grant. See at least [0067]). The motivation to combine Michelsen, Balzas, and Lawbaugh is the same as explained under claim 17 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-30: Applicant submits that such a clarification eliminates the ambiguity from the claim recitation and therefore overcomes the rejection lodged under 112.
Examiner’s Response: Applicant's arguments filed 2 July 2021 have been fully considered.
Regarding the 112(a) rejection focused on “associating the second purchase transaction with the new global ID”, Applicant’s amendments have resolved the prior identified issue. This rejection is withdrawn.
Regarding the 112(a) rejection focused on “wherein associating the purchase transaction involves matching the purchase transaction with the new global ID based on merchant computing identifiers”, Applicant’s amendments have resolved the prior identified issue. This rejection is withdrawn.

Applicant’s Argument Regarding 112(b) Rejections of claims 1-30: Applicants have adopted the recommended amendment into the claims and Applicant submit that the amendments as presented herein overcome the rejection. 
Examiner’s Response: Applicant's arguments filed 2 July 2021 have been fully considered.
Regarding the 112(b) rejection focused on “merchant computing identifiers”, Applicant’s amendments have resolved the prior identified issue. This rejection is withdrawn.
Regarding the 112(b) rejection focused on “associating the purchase transaction and the transaction source information with the new global ID”, Applicant’s amendments have resolved the prior identified issue. This rejection is withdrawn.
Regarding the 112(b) rejection focused on “inviting the unknown customer to create a new sign-on ID”, Applicant’s amendments and remarks do not address the issue. This rejection is maintained. 
Regarding the 112(b) rejection focused on “GeoTag, etc”, Applicant’s amendments have resolved the prior identified issue. This rejection is withdrawn.

Applicant’s Argument Regarding 103 Rejections of claims 1-4, 9, 11, 20-22, and 25-27:
Nowhere does Balzas describe “prompting the unknown customer associated with the second purchase transaction to confirm they are associated with a first transaction from a first one of the plurality of merchants based on at least a partial matching of the transaction source information associated with the first and second purchase transactions by the commerce cloud platform.” 
Balzas does not prompt the user at all, but instead relies on characteristics of the electronic device to determine an identifier for the electronic device after a user uploads financial documents using a software application. 
Examiner’s Response: Applicant's arguments filed 2 July 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 20, and 25. Additionally, regarding applicant’s arguments, Examiner notes:
Balzas is not relied on for the entirety of the identified limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contrary to applicant’s assertion, Balzas clearly describes a prompting the user. Balzas states “In some embodiments, the association between the temporary account and the user's account based on the determined identifiers of the electronic device may be confirmed. For example, the user may be asked if they previously uploaded the information. If they answer yes, the association may be made, and the user may be able to use or access the uploaded information from their account. See at least Column 5 Lines 1-7.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Grossman (US 2013/0226682 A1) discusses determining multiple loyalty accounts associating with a user. 	
Qi et al. (US 10929866 B1) discusses automatically enrolling users in a multi-merchant loyalty program.
Chan et al. (US 2019/0108543 A1) discusses a blockchain-based multi-merchant loyalty point program. 
Georgi (US 2014/0039990 A1) discusses a broadly relevant universal-identifier based loyalty program. 
Joshi et al. (US 2016/0042383 A1) discusses a loyalty program which utilizes temporary customer identifiers. 
St. Lawrence et al. (US 2016/0364743 A1) discusses a system which eliminates duplicate loyalty accounts by combining them. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-09-11